                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 18-8185 FMO (GJSx)                                 Date     February 11, 2020
 Title           Megan Newman v. Patrick M. Shanahan, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                         None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:             (In Chambers) Order to Show Cause Re: Sanctions or Dismissal

       Pursuant to the Court’s Order of April 1, 2019, the parties were required to complete a
settlement conference before a private mediator no later than September 30, 2019. (See Dkt. 19,
Court’s Order of September 30, 2019, at 17). If the case settled, the parties were required to file
a Notice of Settlement no later than 24 hours after settlement. (See id.). Otherwise, the parties
were required to file a Status Report Re: Settlement no later than 48 hours after the settlement
conference was complete. (See id.). Pursuant to the Court’s Order of November 14, 2019, the
deadline to complete the settlement conference was extended to February 3, 2020.

       As of the filing date of this Order, neither a Notice of Settlement nor a Status Report Re:
Settlement has been filed. (See, generally, Dkt.). Accordingly, IT IS ORDERED THAT, no later
than February 18, 2020, the parties shall show cause in writing why sanctions should not be
imposed for failure to comply with the Court’s Orders of April 1, 2019 and November 14, 2019.
Failure to submit a response to this Order by the deadline set forth above may result in the
imposition of sanctions and/or dismissal of this action for lack of prosecution. See Fed.
R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962);
Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002), cert. denied, 538 U.S. 909 (2003).




                                                                                  00       :    00

                                                         Initials of Preparer            vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
